Judgment was entered in this case on March 19, 1940. Motion for new trial was filed by the plaintiffs on the same day, but said motion does not seem to have been acted upon. On June 28, 1940, the plaintiffs filed a motion to vacate the judgment and to render judgment in accordance with the findings and within the issues. This motion was on November 22, 1940, overruled by Judge Cham Jones, assigned *Page 616 
judge who tried the cause, and the plaintiffs were allowed an extension of 60 days within which to make and serve a case-made. On January 17, 1941, Judge Jones made an order allowing a further extension of 30 days from January 21, 1941, within which to make and serve a case-made. The case-made was served on February 11, 1941. The defendants have filed a motion to dismiss the appeal on the ground that at the time Judge Jones made the last extension order he was not assigned to hold court in Custer county. The record shows this to be a fact. It follows that the last extension is void, and the case-made not having been served within the 60 days allowed by the order of November 22, 1940, the case-made is a nullity. Graf Packing Co. v. Palphrey, 178 Okla. 95, 62 P.2d 53; Boswell v. Ingram,104 Okla. 240, 230 P. 909; Southwestern Electric Co. v. Nunn Electric Co., 80 Okla. 6, 193 P. 973. The errors urged can only be considered on a case-made.
Appeal dismissed.
WELCH, C. J., CORN, V. C. J., and HURST, DAVISON, and ARNOLD, JJ., concur. RILEY, OSBORN, BAYLESS, and GIBSON, JJ., absent.